DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-7, and 9 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 12/15/2020 and 12/08/2021 have been taken into account.

Response to Amendment
In the amendment dated 06/17/2022, the following has occurred: Claims 1-2, 5, 7, and 9 have been amended; Claims 4 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Additionally, the amendment has overcome the 112 rejections set forth in the previous action.




Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:  Claims 1, 7, and 9 each recite “a first individual side pieces” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 9 each recite multiple individual side pieces formed in a single unitary piece of material. It is unclear how each side piece can be individual but also formed in a single unitary piece of material.
Claims 2-3 and 5-6 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Severson (US 4,066,295) in view of von Raabe, IV et al. (US 2016/0143441).
Regarding Claim 1, Severson discloses a supporting frame for a piece of furniture, wherein the supporting frame comprises: an outer side (Severson: Annotated Fig. 4; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame comprises: a first individual side pieces (Severson: Fig. 4; 17) formed in a single unitary piece material, a second individual side piece (Severson: Fig. 4; 17) formed in the single unitary piece of material; a third individual side piece (Severson: Fig. 4; 18) formed in the single unitary piece of material; and a fourth individual side piece formed in the single unitary piece of material; and wherein a first leg recess (Severson: Fig. 4; 24-25) is formed in the single unitary piece of material at a first location where the first individual side piece and the second individual side piece meet; 4wherein a second leg recess (Severson: Fig. 4; 24-25) is formed in the single unitary piece of material a second location where the second individual side piece and the third individual side piece meet; wherein a third leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material at a third location where the third individual side piece and the fourth individual side piece meet; and wherein a fourth leg recess (Severson: Fig. 4; 24-25) is formed in the single unitary piece of material at a fourth location where the fourth individual side piece and the first individual side piece meet.
Severson fails to disclose a single unitary piece of material comprising individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers. However, von Raabe teaches a single unitary piece of material (von Raabe: Fig. 1; 100 / Fig. 19-28; 600) comprising individual layers (von Raabe: Fig. 1; 110 [0058] / Fig. 19-28; 620, 630) providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers.
Severson and von Raabe are analogous because they are from the same field of endeavor or a similar problem solving area e.g. chair structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the frame in Severson out of the material and process from von Raabe, with a reasonable expectation of success, in order to provide an alternate lower cost material that can still withstand the loading conditions caused during use, thereby lowering the manufacturing cost without negatively affecting the strength of the frame (von Raabe: [0005], [0040], [0060], [0064], [0077]).
Regarding Claim 2, Severson, as modified, teaches the supporting frame according to claim 1, further comprising a bottom (Severson: Annotated Fig. 4; B), wherein the bottom comprises the single unitary piece of material (von Raabe: Fig. 1; 100 / Fig. 19-28; 600).  
Regarding Claim 3, Severson, as modified, teaches the supporting frame according to claim 1, further comprising a mounting ear (Severson: Fig. 4; 27-28) for use for mounting of a furniture element.  
Regarding Claim 5, Severson, as modified, teaches the supporting frame according to claim 1 wherein a first screw hole is formed in the first leg recess, a second screw hole is formed in the 5second leg recess, a third screw hole is formed in the third leg recess, and a fourth screw hole is formed in the fourth leg recess (Severson: Fig. 4; Col. 1, Ln. 57-62).  
Regarding Claim 6, Severson, as modified, teaches the supporting frame according to claim 1, wherein the supporting frame is made of a material selected from the group consisting of: plywood, a plastic composite material and a hybrid material comprising a layer of wood and a layer of another suitable material, comprising plastic - fiber-reinforced or not, metal and other suitable material (von Raabe: [0041], [0057]).

Regarding Claim 7, Severson discloses a piece of furniture comprising: a supporting frame comprising: an outer side (Severson: Annotated Fig. 4; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame comprises: a first individual side pieces (Severson: Fig. 4; 17) formed in a single unitary piece material, a second individual side piece (Severson: Fig. 4; 17) formed in the single unitary piece of material; a third individual side piece (Severson: Fig. 4; 18) formed in the single unitary piece of material; and a fourth individual side piece formed in the single unitary piece of material; and wherein a first leg recess (Severson: Fig. 4; 24-25) is formed in the single unitary piece of material at a first location where the first individual side piece and the second individual side piece meet; 4wherein a second leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material a second location where the second individual side piece and the third individual side piece meet; wherein a third leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material at a third location where the third individual side piece and the fourth individual side piece meet; and wherein a fourth leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material at a fourth location where the fourth individual side piece and the first individual side piece meet; and a leg attached to the supporting frame; and a furniture element attached to the supporting frame, the furniture element selected from the group consisting of. a seat, a tabletop, a drawer, and a corpus.
Severson fails to disclose a single unitary piece of material comprising individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers. However, von Raabe teaches a single unitary piece of material (von Raabe: Fig. 1; 100 / Fig. 19-28; 600) comprising individual layers (von Raabe: Fig. 1; 110 [0058] / Fig. 19-28; 620, 630) providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers. [Note: See the rejection of claim 1 for motivation.]

Regarding Claim 9, Severson discloses a method for manufacturing a supporting frame comprising: an outer side (Severson: Annotated Fig. 4; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame comprises: a first individual side pieces (Severson: Fig. 4; 17) formed in a single unitary piece material, a second individual side piece (Severson: Fig. 4; 17) formed in the single unitary piece of material; a third individual side piece (Severson: Fig. 4; 18) formed in the single unitary piece of material; and a fourth individual side piece formed in the single unitary piece of material; and wherein a first leg recess (Severson: Fig. 4; 24-25) is formed in the single unitary piece of material at a first location where the first individual side piece and the second individual side piece meet; 4wherein a second leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material a second location where the second individual side piece and the third individual side piece meet; wherein a third leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material at a third location where the third individual side piece and the fourth individual side piece meet; and wherein a fourth leg recess (Severson: Fig. 4; 24-25)  is formed in the single unitary piece of material at a fourth location where the fourth individual side piece and the first individual side piece meet.
Severson fails to disclose a single unitary piece of material comprising individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers; wherein the method comprises roughly adjusting the one and the same single unitary piece of material of each individual layer to outer measures of the supporting frame; and finely adjusting the supporting frame to the outer measures, wherein subsequent to the roughly adjusting and prior to the finely adjusting, the method further comprises joining each of the individual layers with a second layer of the individual layers to form the supporting frame.. However, von Raabe teaches a single unitary piece of material (von Raabe: Fig. 1; 100 / Fig. 19-28; 600) comprising individual layers (von Raabe: Fig. 1; 110 [0058] / Fig. 19-28; 620, 630) providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, an entire extent of the layer forms a part of the single unitary piece of material; and wherein a first one of the individual layers is contiguous with a second one of the individual layers; wherein the method comprises roughly adjusting the one and the same single unitary piece of material of each individual layer to outer measures of the supporting frame; and finely adjusting the supporting frame to the outer measures, wherein subsequent to the roughly adjusting and prior to the finely adjusting, the method further comprises joining each of the individual layers with a second layer of the individual layers to form the supporting frame (von Raabe: [0059]-[0060]). [Note: See the rejection of claim 1 for motivation.]

 

    PNG
    media_image1.png
    550
    871
    media_image1.png
    Greyscale

I: Severson; Annotated Fig. 4

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631